Citation Nr: 0012353	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-12 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD) and depression.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cancer of the salivary gland.

3.  Entitlement to service connection for a colon condition.

4.  Entitlement to service connection for a skin rash.

5.  Whether the disability rating for the veteran's service-
connected residuals of lung cancer, status post operative 
right pneumonectomy, was properly reduced from 100 percent to 
30 percent.



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998, May 1998, and October 
1998 rating decisions by the Columbia, South Carolina 
Regional Office (RO) of the Department of Veteran's Affairs 
(VA).  Notices of disagreement were received in February, 
June, and November 1998, statements of the case were issued 
in March, June, and December 1998, and substantive appeals 
were received in August 1998 and in February 1999.  In May 
1999, the veteran and his spouse testified before the 
undersigned member of the Board sitting in Washington, D.C.   

The additional issue of entitlement to service connection for 
left ear disability is addressed in the remand portion of the 
following decision. 


FINDINGS OF FACT

1.  In a March 1990 rating decision, a claim by the veteran 
for entitlement to service connection for a "nervous 
condition," including PTSD, was denied; the veteran did not 
initiate an appeal from that determination.  

2.  Evidence received subsequent to the March 1990 rating 
decision is not, by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder to include PTSD and depression.

3.  In an October 1994 rating decision, a claim by the 
veteran for entitlement to service connection for cancer of 
the salivary gland was denied; the veteran did not initiate 
an appeal from that determination.  

4.  Evidence received subsequent to the October 1994 rating 
decision is not, by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of entitlement to service connection for salivary gland 
cancer. 

5.  There is no medical evidence of a nexus between diagnosed 
proctitis, polyps, ulcerative colitis, or any other colon 
condition, and the veteran's military service, including 
exposure to Agent Orange.

6.  There is no medical evidence of a nexus between a colon 
disorder and his service-connected residuals of lung cancer 
and right pneumonectomy.

7.  There is no medical evidence of a nexus between diagnosed 
acne or any other skin condition and the veteran's military 
service, including exposure to Agent Orange.

8.  There is no medical evidence of a nexus between the 
veteran's diagnosed acne, or any other skin condition and his 
service-connected residuals of lung cancer and right 
pneumonectomy.

9.  By rating decision in January 1998, the RO reduced the 
veteran's disability rating for residuals of lung cancer, 
status post right pneumonectomy, from 100 percent to 30 
percent, effective from April 1, 1998.

10.  The reduction in the disability rating for residuals of 
the veteran's lung cancer and right pneumonectomy from 100 
percent to 30 percent was based upon a review of the 
veteran's entire history and a thorough examination of the 
veteran.

11.  The veteran's service-connected residuals of lung cancer 
and right pneumonectomy are manifested by a forced expiratory 
volume in one second (FEV-1) of 64 to 87 percent predicted, 
with mild obstructive and restrictive defect.   


CONCLUSIONS OF LAW

1.  The March 1990 rating decision which denied entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD and depression, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  New and material evidence has not been received since the 
March 1990 rating decision, and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression, has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156 
(1999).

3.  The October 1994 rating decision which denied entitlement 
to service connection for cancer of the salivary gland is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

4.  New and material evidence has not been received since the 
October 1994 rating decision, and the veteran's claim of 
entitlement to service connection for cancer of the salivary 
gland has not been reopened.  38 U.S.C.A. § 5108 (West 1991), 
38 C.F.R. § 3.156 (1999).

5.  The veteran's claims of entitlement to service connection 
for a colon condition and skin rash disability are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The reduction of the veteran's disability rating from 100 
percent to 30 percent for residuals of lung cancer, status 
postoperative right pneumonectomy, was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 4.97, 
Diagnostic Code 6840 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Psychiatric and 
Salivary Gland Cancer Claims

As a preliminary matter, the Board notes that the veteran's 
claims for service connection for PTSD, depression, and 
salivary gland cancer were each denied by the RO on the 
merits, or as not well grounded.  Procedurally, the claims 
should have been reviewed on the basis of whether new and 
material evidence had been submitted to reopen the claims.  
Therefore, the Board must first consider whether a remand is 
required to cure the procedural deficiencies here.  In that 
regard, the Board notes that the veteran has actually been 
the recipient of more than he was entitled to as the claims 
were reviewed after considering all of the evidence of 
record.  Thus, there has been no prejudice to the veteran 
that would warrant a remand pursuant to Bernard v. Brown, 4 
Vet. App. 384 (1993).  With regard to the claim for 
depression, the Board observes that the RO considered 
depression in the veteran's original August 1989 claim for 
"nerves," thus, it was included in the rating decision of 
March 1990.   

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  A three-part 
analysis is to be applied when a claim to reopen is 
presented.  Winters v. West, 12 Vet. App. 203, 205-206 
(1999); and Elkins v. West, 12 Vet. App. 209, 215-218 (1999).  
The first step is to determine whether new and material 
evidence has been presented pursuant to 38 C.F.R. § 3.156(a).  
If so, there must then be a determination whether the claim 
presented is well grounded under 38 U.S.C.A. § 5107(a).  If 
the claim is not well grounded, the "adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed."  See 
Winters, 12 Vet. App. at 206.  If the claim is well grounded, 
then the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step of a merits 
adjudication.  See Hodge v. West 155 F.3d 1356 (Fed. Cir. 
1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

A.  Service Connection for An Acquired Psychiatric Disorder

In August 1989, the veteran claimed service connection for 
"nerves."  The claim was denied by a March 1990 RO 
decision.  The evidence of record at the time included 
service medical records and a VA examination report.  The 
service medical records were completely devoid of complaints 
or clinical findings regarding any nervous or psychiatric 
disability.  The September 1989 VA examination report noted 
anxiety symptoms of recent onset, not related to the 
veteran's Vietnam experiences.  The veteran reported to the 
examiner that his wife "wanted him to be checked out" by a 
psychiatrist because he was "acting too nervous."  He 
stated specifically that he was not traumatized by Vietnam 
and did not have nightmares about Vietnam.  He reported that 
he was a nervous person before the service, and he could not 
identify any symptoms associated with PTSD, despite having 
been sprayed with shrapnel while in Vietnam.  The VA 
examination report indicated that the veteran's wounds were 
superficial and did not require hospitalization.  The VA 
examining psychiatrist reported a diagnosis of anxiety 
symptoms, unknown etiology, rule out alcoholism, rule out 
hyperthyroidism or other organic cause.  The examiner noted 
that the veteran's anxiety-like symptoms were of recent onset 
and were not related to his Vietnam experiences.  He stated 
that the veteran did not appear to have post-traumatic stress 
disorder.  

The veteran's claim was denied on the basis that there was no 
evidence of a psychiatric condition, including PTSD, that was 
related to military service.  The veteran was notified of the 
March 1990 rating decision and furnished notice of appellate 
rights and procedures, but he did not initiate and complete 
an appeal.  38 U.S.C.A. § 7105(a).  Accordingly, the March 
1990 determination became final.  38 U.S.C.A. § 7105(c).  

In January 1998, the veteran filed a claim for service 
connection for PTSD, noting that he was awarded the purple 
heart for wounds sustained in combat.  The RO evaluated the 
veteran's claim on the merits and afforded him a VA 
psychiatric examination.  The April 1998 VA examination 
report reflected an Axis I diagnosis of alcohol dependency.  
The examiner found that even with the stressor of a purple 
heart, the veteran did not meet the minimal criteria for a 
diagnosis of PTSD.  The veteran was found to be mildly 
impaired due to symptomatology secondary to his alcoholism.  
There was, likewise, no diagnosis of depression. 

After a review of the file in its entirety, the Board 
concludes that the evidence of record submitted subsequent to 
the March 1990 rating decision fails to show a diagnosis of 
PTSD, or of any other psychiatric disorder that is related to 
military service.  There is no reported diagnosis of 
depression or PTSD in any medical records associated with the 
veteran's claims file.  Despite the veteran's May 1999 
testimony that he was depressed about what he was unable to 
do because of his health problems, there is no recorded 
diagnosis of depression.  Moreover, the veteran offered no 
testimony regarding symptoms of PTSD, or any other 
psychiatric disorder during service, and he offered no 
testimony regarding his experiences in Vietnam, other than 
his purported exposure to Agent Orange.  

Accordingly, as there is no medical evidence of a currently 
diagnosed psychiatric disorder, there is no basis for 
reopening the veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD and 
depression.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  


B.  Service Connection for Salivary Gland Cancer

VA medical records show that the veteran was evaluated in 
January 1994 for a left neck mass that had been present for 
about five years.  A biopsy report indicated adenocarcinoma 
of the left submandibular lymph node.  The veteran's left 
neck area was resected and he received radiation treatment.  
At the same time he was found to have an adenocarcinoma of 
the middle lobe of the right lung, which was resected in 
March 1994.  In October 1994, he was granted service 
connection for the residuals of lung cancer on a presumptive 
basis as a condition incurred during service due to exposure 
to Agent Orange.  See 38 C.F.R. § 3.309(e).  He was denied 
service connection for cancer of the salivary gland because 
it was not one of the specified conditions allowed on a 
presumptive basis, and there was no medical evidence linking 
the salivary gland cancer to military service.  The veteran 
was notified of the October 1994 rating decision and 
furnished notice of appellate rights and procedures, but he 
did not initiate and complete an appeal.  38 U.S.C.A. 
§ 7105(a).  Accordingly, the October 1994 determination 
became final.  38 U.S.C.A. § 7105(c).  

In September 1998, the RO received a claim from the veteran 
requesting service connection for cancer of the salivary 
gland.  The RO again denied the veteran's claim in October 
1998, on the basis that there was no medical evidence linking 
his condition to military service, including exposure to 
Agent Orange.

As noted previously, the veteran's claim for salivary gland 
cancer had been the subject of a final decision.  Thus the 
Board will proceed with review on the basis of whether new 
and material evidence has been submitted to reopen this 
claim.  

The veteran was afforded a VA examination in November 1995 
and the examiner reported a diagnosis of adenocarcinoma, left 
submandibular lymph node, with possible extension, possibly 
secondary to salivary gland origin.  He further stated that 
it appeared that this was not a metastases from the veteran's 
lung, but another primary cancer.  He further noted that he 
did not have enough data to confirm this.  An October 1997 VA 
examination report also noted that it was not known whether 
the adenocarcinoma of the submandibular node was related to 
the adenocarcinoma of the veteran's lung, although they 
occurred in the same time frame.  The VA outpatient and 
hospital medical records covering the time period from 
February 1995 to March 1998 reference only the veteran's 
medical history of surgical resection of his neck, there is 
no indication of the etiology of the veteran's submandibular 
lymph node cancer.  Private medical statements from January 
1996 and December 1997, likewise reference the veteran's 
medical history and surgery without indicating any 
relationship between the two diagnosed adenocarcinomas of the 
lung and submandibular gland.

In May 1999, the veteran testified that he had a mass in his 
neck that had been present about 5 years when it was 
evaluated in 1994.  He stated that he had not been treated 
during service for any neck or gland problems and did not 
seek medical treatment for any of his problems until 1989.  
He also stated that during his service in Vietnam, he was in 
the area where Agent Orange was sprayed.  However, there was 
no evidence to indicate a relationship between the veteran's 
salivary gland cancer, and Agent Orange, or any incident of 
military service, that would warrant a reopening of his 
claim.

Notwithstanding that the VA examination reports and veteran's 
testimony are "new" in that they have not been previously 
considered, they do not bear directly and substantially upon 
the issue at hand, such that a reopening of the claim is 
warranted.  There is no evidence to suggest a relationship 
between the veteran's salivary gland cancer and military 
service, or that the cancer was a metastases from the 
service-connected lung cancer.  

C.  Summary

In reviewing the evidence of record with regard to the 
veteran's request to reopen the claims for service connection 
for an acquired psychiatric disorder and for cancer of the 
salivary gland, the Board finds no basis for reopening either 
of the veteran's claims.  There is no medical evidence of a 
diagnosed psychiatric disorder, including PTSD and 
depression, and there is no medical evidence of a nexus 
between the veteran's submandibular or salivary gland cancer 
and military service.  Likewise, there is no clear medical 
evidence showing a nexus between the salivary gland cancer 
and the service-connected lung cancer.  Although a question 
is raised in the November 1995 VA examination report 
regarding the salivary gland cancer as a metastases from the 
lung, the examiner notes that he believes otherwise.  
Moreover, he stated that there was not sufficient information 
to document the origin of the cancer, and a subsequent 
October 1998 VA examination report indicated that there was 
no known relationship.  

Accordingly the Board finds that there is no evidence 
submitted with respect to either claim, which by itself, or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of either of the claims.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  Thus, it follows that the 
claims for service connection for an acquired psychiatric 
disorder, to include PTSD and depression, and for service 
connection for salivary gland cancer, have not been reopened.  
The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to reopen his claims 
for service connection.  See Graves v. Brown, 8 Vet. App. 
522, 524-525 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995). 

II.  Service Connection for a Colon Condition and Skin Rash 
Disability 

Generally, applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Further, if a veteran who served in the Republic of Vietnam 
between January 1962 and May 1975 develops certain diseases 
within certain time periods, then service connection for such 
disease based on exposure to Agent Orange will be presumed.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be established for any disease 
diagnosed after discharge, when all the evidence, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Further, service connection may be granted for 
disability shown to be proximately due to or the result of 
(either caused or aggravated by) a service-connected 
disorder.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448-449 (1995).  

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran asserts that he has disabilities associated with 
exposure to Agent Orange.  He maintains that he developed a 
colon condition and a skin rash as a result of his military 
service, in particular, due to his exposure to Agent Orange.  
In addition, although not clear, it appears from certain 
statements made during the May 1999 hearing that the veteran 
may also feel that the various conditions developed secondary 
to his service-connected lung cancer.  However, after a 
thorough review of the record, the Board finds no medical 
evidence of a nexus between any of the veteran's claimed 
conditions, and his military service, or his service-
connected lung condition. 

The veteran's service medical records are completely negative 
for any complaints or clinical findings associated with the 
claimed conditions.  The separation and entrance examination 
reports show no clinical abnormalities regarding the 
digestive system or skin.  In March 1967, the veteran was 
noted to have lacerations about his back and neck from mortar 
fragments, but he was treated and returned to duty 
immediately.  There was no evidence of residual disability at 
the time of separation from service in January 1968.  

Indeed, there is no medical evidence of any of the claimed 
disorders until 1995 when the veteran was evaluated for 
complaints of bloody stools and decreased vision.  Subsequent 
to his report of hematochezia, a colonoscopy was performed on 
an outpatient basis.  The VA colonoscopy report of December 
1995 indicated the presence of focal proctitis and polyps.  
In 1997 and 1998 the veteran was diagnosed and treated for 
ulcerative colitis.  There was no medical evidence linking 
the colitis to military service of some thirty years earlier, 
and there was no medical opinion linking the veteran's 
condition to his previous surgery for lung cancer.  

In February 1998, the veteran was evaluated at a VA 
outpatient dermatology clinic for complaints associated with 
a rash on his back.  The veteran reported that the rash had 
been present for 30 years, but had increased in severity over 
the past 2-3 years.  The examiner reported a diagnosis of 
acne, possibly exacerbated by steroid and/or Dilantin.

Despite the veteran's testimony in May 1999 that his 
conditions are related to Agent Orange exposure, or to his 
lung cancer, there is no medical evidence to support his 
contentions, and his claims are not well grounded.  There is 
no medical evidence to link any of the claimed conditions to 
military service.  Moreover, the veteran acknowledged during 
the hearing that no physician had ever linked any of his 
diagnosed conditions to service, or to Agent Orange exposure.  
Although the Board considered the testimony of the veteran 
and his spouse, the Board stresses that while the veteran may 
report symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present, and the origin of the condition, is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In summary, as the medical evidence does not show any of the 
claimed conditions during service or for many years 
thereafter, there is no medical evidence of a continuity of 
pertinent symptomatology to establish the necessary link to 
service.  Further, there is no evidence linking any of the 
conditions to the veteran's service-connected residuals of 
lung cancer, and of the none of the claimed disorders are 
listed in 38 C.F.R. § 3.309(e).  Therefore, a nexus to 
service cannot be established by use of any presumptions.  
There is also no medical evidence or opinion of record 
otherwise suggesting any causal relationship between any of 
the claimed disorders and service, including any exposure to 
Agent Orange.  38 C.F.R. § 3.303(d); See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

Accordingly, service connection for a colon condition and 
skin rash disability is denied.  By this decision, the Board 
is informing the veteran of the elements necessary for a 
well-grounded service connection claim.  38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995)

III.  Whether Reduction of 100 Percent Rating Was Proper

As a preliminary matter, the Board notes this issue has been 
characterized by the RO in terms of entitlement to an 
increased rating, or evaluation of the service-connected 
disorder.  However, the Court has held that, in fact and in 
law, a claim stemming from a rating reduction action is a 
claim for whether the reduction was proper, not a claim for 
an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 
282, 286 (1991).  Thus, the issue is characterized as stated 
on the first page of this decision as a rating reduction.

The Board finds that the veteran's claim as to whether a 
reduction in the rating for residuals of lung cancer status 
post operative right pneumonectomy was proper is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See 38 U.S.C.A. § 
5107(a).  Further, the Board finds that the RO satisfied the 
procedural requirements for rating reductions, set forth in 
38 C.F.R. § 3.105(e) and (h), regarding notice and an 
opportunity for a predetermination hearing.  

When reducing an appellant's disability evaluation, the RO 
must comply with the procedural requirements set forth in 38 
C.F.R. § 3.105.  Specifically, § 3.105(e) provides that where 
reduction in evaluation of a service- connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  The RO must then 
advise the appellant of the proposed rating reduction and 
give the appellant 60 days to present additional evidence 
showing that compensation should be continued at the present 
evaluation level. If additional evidence is not received 
within the 60 day period, the RO is to take final rating 
action and the award is to be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.

In the present case, by rating decision dated October 1997, 
the RO proposed a reduction from 100 percent to a 
noncompensable rating for residuals of lung cancer and a 
right pneumonectomy, and advised the veteran accordingly.  
The veteran submitted additional evidence, which the RO 
considered in its evaluation.  The RO took final rating 
action in January 1998 reducing the veteran's disability 
evaluation to 30 percent effective April 1998.  Therefore, 
the record establishes that the RO complied with all 
procedural requirements set forth in 38 C.F.R. § 3.105(e).  
Moreover, the Board notes that, as the rating had been in 
effect for less than 5 years, the provisions of 38 C.F.R. § 
3.344(a),(b), are not for consideration.  38 C.F.R. 
§ 3.344(c).  

Nevertheless, the Court noted in Brown v. Brown, 5 Vet. App. 
413 (1993), that there are several general VA regulations 
that apply to all rating reductions regardless of whether the 
rating has been in effect for five years or more.  In 
particular, the RO must ascertain, based upon review of the 
entire history of the veteran's disability, "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Brown, 5 Vet. App. at 
421.  Further, the reduction determination must be made based 
on a review of the entire recorded history of the condition.  
Id.  In that regard, the Board finds that the veteran was 
thoroughly evaluated in VA examination of October 1997, and 
the RO appropriately reviewed all of the pertinent medical 
evidence, both VA and private, and advised the veteran 
accordingly in its March 1998 and subsequent statements of 
the case.  

In assessing whether the reduction of the veteran's rating 
was proper, the Board reviews the evaluation assigned as 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Where a decrease in the disability 
rating is at issue, the decision must be based upon review of 
the entire history of the disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. §  4.7.

The veteran was granted service connection for residuals of 
lung cancer and a right pneumonectomy in October 1994.  He 
was assigned a 100 percent rating effective from January 14, 
1994, the date of his hospital admission.  The rating was 
assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6819 
(1995), which indicated a 100 percent rating for malignant 
growths of the respiratory system, to continue for 2 years 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  After the two 
years, if there was no local recurrence or metastases, the 
rating was to be made on residuals.  

In January 1996, the veteran was evaluated by a private 
physician for shortness of breath.  The physician's clinical 
notes reflect the veteran's reported history of 
adenocarcinoma of the right lung with surgical resection.  
The veteran reported that he had been doing relatively well, 
with the exception of shortness of breath after walking one 
city block.  He also reported substernal chest pain on lying 
down.  He denied hemoptysis, chest pain, orthopnea, 
paroxysmal nocturnal dyspnea, or pedal edema.  The evaluation 
of the chest revealed decreased excursion on the right, 
dullness to percussion and absent breath sounds on the right.  
The left lung showed  hyperinflation without wheezing or 
rales.  Spirometry showed a mild obstructive and moderate 
restrictive defect.  The diagnosis was reported as status 
post resection of the right lung secondary to adenocarcinoma 
and carcinoma of the left submandibular salivary gland, 
status post resection and radiation therapy, no evidence of 
recurrence. The physician noted that the veteran was unlikely 
to be able to work because of his shortness of breath from 
his lung resection.  The obstruction on his spirometry was 
due to previous smoking and the restriction form lung 
resection.  He was scheduled for reevaluation in six months.   

The veteran was afforded a VA examination in October 1997 to 
evaluate the status of his service-connected residuals of 
lung cancer.  His history was noted without current 
complaints.  Pulmonary function tests revealed an FEV-I of 87 
percent, FVC of 106.7 percent and FEF 25 to 75 percent of 
49.7 percent, indicative of small airway disease.  The 
veteran's lungs were clear to auscultation with decreased 
breath sounds on the right.  There was evidence of a right 
large pneumonectomy scar overlying the mid thorax.  The 
examiner reported a diagnosis of history of adenocarcinoma, 
status post total right pneumonectomy.  He noted that the 
veteran's pulmonary function tests disclosed near normal 
forced expiration and capacity, however there was evidence of 
early small airway disease.  The examiner found that the 
veteran was fairly well compensated given the pneumonectomy. 

A December 1997 report from the veteran's private physician 
noted that the veteran continued to complain of dyspnea on 
exertion after walking 1-2 city blocks.  He denied wheezing, 
daily cough, hemoptysis, or weight loss.  The physician noted 
that the spirometry evaluation of October 1997 showed the 
following: FVC 3.34 liters, 68 percent predicted; FEV-1 2.28, 
57 percent predicted; FEV-1 68 percent.  Lung volumes right 
at capacity 72 percent predicted; residual volume 72 percent 
predicted; FRC 74 percent predicted; diffusion capacity 
normal when corrected to alveolar volume.  The diagnosis was 
reported as right pneumonectomy for cancer of the lung, no 
definite evidence of recurrence, with dyspnea on exertion, 
mild obstructive and restrictive defect.  

VA outpatient records reflect treatment for various 
conditions without evidence of ongoing treatment regarding 
the veteran's right pneumonectomy.  

The veteran is currently assigned a 30 percent disability 
rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6844, 
which refers to post-surgical residuals of a pneumonectomy.  
As the veteran's disability rating was reduced subsequent to 
the October 7, 1996 changes to the rating criteria for 
respiratory disorders, the Board will review his condition 
under the revised regulations only.  See 61 Fed. Reg. 46728 
(1996).   

According to the applicable criteria, a 30 percent rating is 
warranted for residuals of a pneumonectomy when there is a 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 
60 percent rating is warranted when there is a FEV-1 of 40 to 
55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  38 C.F.R. § 4.97, Diagnostic Code 6844.  

In the instant case, the residuals of the veteran's lung 
cancer and right pneumonectomy are more than adequately 
compensated by a 30 percent disability rating.  The medical 
evidence on the whole shows that the veteran's condition is 
represented by no more than mild obstructive and restrictive 
lung defect, as manifested in October 1997 pulmonary function 
tests.  While there are two interpretations of the October 
1997 results, reasonable doubt has been accorded to the 
veteran and the higher of the two ratings has been assigned.  
38 C.F.R. § 4.7  There is no medical evidence to indicate 
that a rating in excess of 30 percent is warranted.  The 
December 1997 report of the veteran's private physician notes 
an FEV-1 of 57 to 68 percent predicted, and October 1997 VA 
examination report noted near normal force expiration and 
capacity.  Moreover, the veteran has had no complaints, other 
than shortness of breath, since his surgery in 1994.  

Accordingly, the Board concludes that the preponderance of 
the medical evidence supported a reduction in the veteran's 
disability rating from 100 percent to 30 percent for 
residuals of lung cancer and a right pneumonectomy.  Thus, it 
follows that the reduction in the veteran's rating was 
proper.  Moreover, as the preponderance of the evidence 
favored the reduction, the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

The appeal is denied as to all issues


REMAND

The October 1998 rating decision included a denial of 
entitlement to service connection for left ear disability, 
and the veteran referenced this disorder in his November 1998 
notice of disagreement.  However, the statement of the case 
issued by the RO in December 1998 did not list or reference 
this issue.  Appropriate action is therefore necessary 
pursuant to 38 C.F.R. § 19.26.  Although the Board in the 
past has referred such matters to the RO for appropriate 
action, the Court has made it clear that the proper course of 
action is to remand the matter to the RO.  Manlincon v. West, 
12, Vet.App. 238 (1999).

Accordingly, the service connection for left ear disability 
issue is hereby REMANDED to the RO for the following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeals initiated by the 
veteran from the October 1998 rating 
decision which denied entitlement to 
service connection for left ear 
disability.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
appeals from that determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet.App. 238 (1999).



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

